Case 2:10-cv-00899-JWS Document 1182-4 Filed 05/26/20 Page 1 of 12




             EXHIBIT 4
     Case 2:10-cv-00899-JWS Document 1182-4 Filed 05/26/20 Page 2 of 12


From:         Teagan Natuli-Aine Winkler
To:           James Sherwood
Subject:      Header for Original Claim and Consent
Date:         Tuesday, April 21, 2020 1:50:38 PM




MIME-Version: 1.0
Date: Thu, 17 Oct 2019 13:50:55 -0700
Message-ID: <CAD69-mG-
_=EO9zRnjmrLLEj8f8SM8eqaVdCcneoW9VpdDHpQkQ@mail.gmail.com>
Subject: Teagan Winkler Claim&Consent
From: Teagan Natuli-Aine Winkler <teagantangent@gmail.com>
To: claims@ssiclaims.com
Content-Type: multipart/mixed; boundary="000000000000d4658a0595215f07"

--000000000000d4658a0595215f07
Content-Type: multipart/alternative;
boundary="000000000000d465830595215f05"

--000000000000d465830595215f05
Content-Type: text/plain; charset="UTF-8"

This is my claim and consent form as well as w4

--000000000000d465830595215f05
Content-Type: text/html; charset="UTF-8"

<div dir="auto">This is my claim and consent form as well as w4</div>

--000000000000d465830595215f05--
--000000000000d4658a0595215f07
Content-Type: image/jpeg; name="1017191337a.jpg"
Content-Disposition: attachment; filename="1017191337a.jpg"
Content-Transfer-Encoding: base64
X-Attachment-Id: 16ddb7c4aa9bf0f45c12
Content-ID: <16ddb7c4aa9bf0f45c12>


--000000000000d4658a0595215f07
Content-Type: image/jpeg; name="1017191339.jpg"
Content-Disposition: attachment; filename="1017191339.jpg"
Content-Transfer-Encoding: base64
X-Attachment-Id: 16ddb7c42ebf5ab89681
Content-ID: <16ddb7c42ebf5ab89681>


--000000000000d4658a0595215f07--

--
--
Teagan N. Winkler
REDACTED
Case 2:10-cv-00899-JWS Document 1182-4 Filed 05/26/20 Page 3 of 12




             EXHIBIT 5
Case 2:10-cv-00899-JWS Document 1182-4 Filed 05/26/20 Page 4 of 12
Case 2:10-cv-00899-JWS Document 1182-4 Filed 05/26/20 Page 5 of 12




             EXHIBIT 6
Case 2:10-cv-00899-JWS Document 1182-4 Filed 05/26/20 Page 6 of 12
Case 2:10-cv-00899-JWS Document 1182-4 Filed 05/26/20 Page 7 of 12




             EXHIBIT 7
      Case 2:10-cv-00899-JWS Document 1182-4 Filed 05/26/20 Page 8 of 12




Filename - 1017191337a.jpg
ImageWidth - 264241152
Model - LM-G820
ImageLength - 198180864
Orientation - Bottom right
DateTime - 2019:10:17 13:37:41
YCbCrPositioning - Centered
ExifOffset - 202
ResolutionUnit - Inch
XResolution - 72
YResolution - 72
Make - LGE
ISOSpeedRatings - 50
ExposureProgram - Normal program
FNumber - 1.50
ExposureTime - 1/60 seconds
SensingMethod - Not defined
SubsecTimeDigitized - 402694
SubsecTimeOriginal - 402694
SubsecTime - 402694
FocalLength - 4.23 mm
Flash - Flash not fired, compulsory flash mode
LightSource - D55
MeteringMode - Center weighted average
SceneCaptureType - 20 (other)
InteroperabilityOffset - 705
FocalLengthIn35mmFilm - 25 mm
MaxApertureValue - F 1.49
DateTimeDigitized - 2019:10:17 13:37:41
ExposureBiasValue - 0.00
ExifImageHeight - 3024
White Balance - Auto
DateTimeOriginal - 2019:10:17 13:37:41
BrightnessValue - 2.64
ExifImageWidth - 4032
ExposureMode - Auto
ApertureValue - F 1.49
ComponentsConfiguration - YCbCr
ColorSpace - sRGB
SceneType - Other
ShutterSpeedValue - 1/60 seconds
ExifVersion - 0220
FlashPixVersion - 0100

GPS information: -
GPSLatitudeRef - N
GPSLatitude - 45 24 34.995499 (45.409721)
GPSLongitudeRef - W
      Case 2:10-cv-00899-JWS Document 1182-4 Filed 05/26/20 Page 9 of 12




GPSLongitude - 122 34 0.8327 (122.566898)
GPSAltitudeRef - Sea level
GPSAltitude - 25.77 m
GPSTimeStamp - 20 37 40
GPSDateStamp - 2019:10:17

Thumbnail: -
JpegIFOffset - 1082
Orientation - Bottom right
JpegIFByteCount - 14238
Compression - 6 (JPG)
ResolutionUnit - Inch
XResolution - 72
YResolution - 72
ExifImageHeight - 240
ExifImageWidth - 320
Case 2:10-cv-00899-JWS Document 1182-4 Filed 05/26/20 Page 10 of 12




              EXHIBIT 8
      Case 2:10-cv-00899-JWS Document 1182-4 Filed 05/26/20 Page 11 of 12




Filename - 1017191339.jpg
ImageWidth - 264241152
Model - LM-G820
ImageLength - 198180864
Orientation - Bottom right
DateTime - 2019:10:17 13:39:43
YCbCrPositioning - Centered
ExifOffset - 202
ResolutionUnit - Inch
XResolution - 72
YResolution - 72
Make - LGE
ISOSpeedRatings - 50
ExposureProgram - Normal program
FNumber - 1.50
ExposureTime - 1/60 seconds
SensingMethod - Not defined
SubsecTimeDigitized - 077004
SubsecTimeOriginal - 077004
SubsecTime - 077004
FocalLength - 4.23 mm
Flash - Flash not fired, compulsory flash mode
LightSource - D55
MeteringMode - Center weighted average
SceneCaptureType - 20 (other)
InteroperabilityOffset - 705
FocalLengthIn35mmFilm - 25 mm
MaxApertureValue - F 1.49
DateTimeDigitized - 2019:10:17 13:39:43
ExposureBiasValue - 0.00
ExifImageHeight - 3024
White Balance - Auto
DateTimeOriginal - 2019:10:17 13:39:43
BrightnessValue - 2.71
ExifImageWidth - 4032
ExposureMode - Auto
ApertureValue - F 1.49
ComponentsConfiguration - YCbCr
ColorSpace - sRGB
SceneType - Other
ShutterSpeedValue - 1/60 seconds
ExifVersion - 0220
FlashPixVersion - 0100

GPS information: -
GPSLatitudeRef - N
GPSLatitude - 45 24 34.970402 (45.409714)
GPSLongitudeRef - W
      Case 2:10-cv-00899-JWS Document 1182-4 Filed 05/26/20 Page 12 of 12




GPSLongitude - 122 34 0.8832 (122.566912)
GPSAltitudeRef - Sea level
GPSAltitude - 44.64 m
GPSTimeStamp - 20 39 43
GPSDateStamp - 2019:10:17

Thumbnail: -
JpegIFOffset - 1082
Orientation - Bottom right
JpegIFByteCount - 20512
Compression - 6 (JPG)
ResolutionUnit - Inch
XResolution - 72
YResolution - 72
ExifImageHeight - 240
ExifImageWidth - 320
